DETAILED ACTION
Applicant: MANETTI, Leonardo; LEONORI, Massimiliano; & FORTUNA, Damiano
Assignee: Imaginalis S.R.L.
Attorney: Robert GREENFELD (Reg. No.: 41,802)
Filing: Continuation Application filed 13 June 2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 15-24 are currently pending before the Office, and claims 1-14 have been cancelled by preliminary amendment.

Priority
The instant application is a Continuation Application for 16/827,273 filed 23 March 2020, which is a Continuation Application for 15/550,417 filed 11 August 2017, which is a §371 National Stage Application for PCT/IB2016/050929 filed 22 February 2016, which claims priority to ITMI 2015 A 000264 filed 23 February 2015.

Information Disclosure Statement
There was not any information disclosure statement (IDS) filed in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 includes the phrase “a platform having an outer support surface to support the first and second modules . . . the platform suitable to rotate around an axis approximately parallel to the outer surface” which is indefinite since the “platform 7” is disclosed as being stationary in the Specification & Drawings, while the “first 2 and second 3 modules” are designed to “rotate around an axis” defining an analysis area 7c.  For purposes of examination, the limitation will be interpreted to cover a platform that rotates or provides an analysis area by having modules rotate around an axis.

    PNG
    media_image1.png
    570
    1530
    media_image1.png
    Greyscale

Claim 24 includes the phrase “the wheels are idle” which is indefinite for multiple reasons.  First, it “idle” could describe a motorized or non-motorized wheel that it is at rest or is not being actively driven by a motor.  Second, an “idle wheel” typically refers to a specific structural arrangement to a “pulley on a shaft that presses against a guide belt to guide or tighten it”, “idle wheel” definition, vocabulary.com, obtained from https://www.vocabulary.com/dictionary/idle%20wheel on 04OCT22.  To make the claim limitation definite, the claim should be amended to “the wheels are non-motorized”.  

    PNG
    media_image2.png
    722
    514
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukovic et al. (US Pub. 2006/0245539).
Regarding claim 15, Sukovic et al. discloses a radiological imaging device (Sukovic et al.: Figs. 1-2; Abstract – CT scanner for lower extremities) configured to analyze a limb (44) comprising: 
a first module including a source (12) configured to emit radiation (¶13 cone-beam X-ray source); 
a second module including a detector (14) configured to receive radiation (¶13 flat panel detector converting x-rays) from the source (12) that has passed through the limb (44; ¶16); 

    PNG
    media_image3.png
    544
    971
    media_image3.png
    Greyscale

a control station (computer 20 display 22) connected to the first (12) and second modules (14) for controlling movement (Fig. 2; ¶14 gantry 16 is controlled by computer 20) of the first (12) and second (14) modules and acquiring images from the second module (¶¶14-17); and 
a platform (base 28 upper surface 35 pedestal 36; ¶15) having an outer support surface (Figs. 1-2 source 12 and detector 14 are supported by the base 28 in housing 26) to support the first (12) and second (14) modules, wherein the control station (20,22) comprises a casing (Figs. 1-2 – exterior of computer & casing) and a connecting member (Fig. 2 wire connection between computer 20 & display 22 and the base 28) that is connected to the casing to attach the platform (28,35,36), the platform suitable to rotate around an axis approximately parallel to the outer surface (Figs. 1-2 modules 12,14 rotate around an analysis area supported by the platform).

Regarding claim 17, Sukovic et al. further discloses wherein the platform (28,35,36) further comprises an inner volume (Fig. 1 motor 18 and gantry 16 are housed within the inner volume) and an analysis area (analysis area defined within space created by inner call 32) and the device further comprises a drive unit (18) housed within the inner volume (Fig. 1) of the platform (base 28) and attached to the first (12) and second (14) modules (¶¶14-15).
Regarding claim 18, Sukovic et al. further discloses further comprising a plurality of attachments configured to constrain (Fig. 1 source 12 & detector 14 are attached to the gantry 16 driven by motor 18) the first (12) and second (14) modules to the drive unit (18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukovic et al. as applied to claim 18 above, and further in view of Yorkston et al. (US Pub. 2016/0242719).
Regarding claim 19, Sukovic et al. disclose the device of claim 18, but fails to disclose an engagement and a disengagement position.
In a related field of endeavor, Yorkston et al. discloses a radiological imaging device (Yorkston et al.: Fig. 1; Abstract) configured to analyze a limb (Abstract – capture image of animal leg), including: a first module including a radiation source (22); a second module including a detector (24; ¶33); a drive unit (Figs. 15A-16C turntable 64 unit 68; ¶¶63-64); a control station (130,132; ¶32); and a platform (Figs. 1-5 surface 104; ¶¶33-36); wherein said at least one attachment (1503,1504) defines 

    PNG
    media_image4.png
    429
    665
    media_image4.png
    Greyscale

wherein said at least one attachment (1503,1504) defines an engagement position of said drive unit (68) to said modules (22,24), wherein said at least one attachment constrains said drive unit to said modules allowing said drive unit (68) to drag said modules (22,24) and a disengagement position (¶70 radiation source and detector may be temporarily disengaged from the support base to allow cleaning) of said drive unit (68) from said modules (22,24) and wherein said at least one attachment does not constrain said drive unit to said modules preventing said drive unit from dragging said modules (Figs. 15A-16C; ¶70).
In view of the ability to attach or detach modules from a platform to facilitate cleaning as is disclosed in Yorkston et al. at Paragraph 70, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yorkston et al. with the teachings of Sukovic et al. to increase the ease of cleaning and maintenance of the imaging system.

Regarding claim 21, Yorkston et al. further disclose  wherein the control station further comprises movement means (Figs. 7-9; ¶44 operator interface may be provided on a movable, free-standing, processing system console that includes the display).
Regarding claim 22, Yorkston et al. further disclose  wherein the movement means comprise wheels (Figs. 7-9 - wheels).
Regarding claim 23, Yorkston et al. further disclose the control station being mounted on wheels (Figs. 7-9; ¶44), however it fails to disclose wherein the wheels are motorized.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize motorized wheels for ease of movement, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding claim 24, Yorkston et al. further disclose  wherein the wheels are idle (Figs. 7-9; ¶44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,595,701 in view of Yorkston et al. (US Pub. 2016/0242719).  The patented claims are merely a more specific version of the broader instant application claims, except for a control station.  
US Pat. 10,595,801 – Claims 1-8
Instant Application – Claims 15-24
Claim 1. A radiological imaging device configured to analyze a limb comprising:
a first module comprising a source configured to emit radiation;
a second module comprising a detector configured to receive said radiation;
a drive unit for said modules, the drive unit having an inner housing;

a platform configured to define an outer support surface for said modules and an inner volume for the inner housing of said drive unit;
at least one attachment configured to constrain said modules to said drive unit allowing said drive unit, housed in said inner volume, to control the movement of said modules placed on said outer support surface;
wherein said at least one attachment defines an engagement position of said drive unit to said modules, wherein said at least one attachment constrains said modules to said drive unit allowing said drive unit to drag said modules and a disengagement position of said drive unit from said modules and wherein said at least one attachment does not constrain said modules to said drive unit preventing said drive unit from dragging said modules; and
wherein said platform comprises at least one pressure sensor configured to control the transition into said disengagement position of said at least one attachment when said at least one sensor detects changes in weight in at least one analysis area.
Claim 15. A radiological imaging device configured to analyze a limb comprising: 
a first module including a source configured to emit radiation; 
a second module including a detector configured to receive radiation from the source that has passed through the limb; 
a control station connected to the first and second modules for controlling movement of the first and second modules and acquiring images from the second module; and 
a platform having an outer support surface to support the first and second modules, wherein the control station comprises a casing and a connecting member that is connected to the casing to attach the platform, the platform suitable to rotate around an axis approximately parallel to the outer surface.  


The patented claims anticipate the instant application claims since they are more specific versions of the broader instant application claim scope, however the patented claims fail to include a control station.  In view of the ability to perform operative control of the extremity imaging system using a connected processing system and display as is disclosed in Yorkston et al. at Figures 1-9 & Paragraph 32 and in view of the ability to obtain a movable, free-standing processing system that may be connected by a wired connection as is disclosed in Yorkston et al. at Figures 7-9 & Paragraph 44, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide a control system that perform operative control of the imaging system while being movable and free-standing in view of the patented claim scope to increase ease of operation of the imaging system.  Instant application claims 16-24 include similar limitations to dependent patented claims 2-8 and are obvious in view of similar rationale. 

Claims 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,357,460 in view of Yorkston et al. (US Pub. 2016/0242719).  The patented claims are merely a more specific version of the broader instant application claims, except for a control station.  
US Pat. 11,357,460 – Claims 1-24
Instant Application – Claims 15-24
Claim 1. A radiological imaging device configured to analyze a limb comprising:
a first module including a source configured to emit radiation;
a second module including a detector configured to receive radiation from the source;
a platform having an outer support surface for the first and second modules and an inner volume, the platform including a first analysis area delimited by a first outer through opening and a first inner through opening, wherein the first outer through opening and the first inner through opening are substantially concentric defining a first center of analysis, and 

the platform including a second analysis area delimited by a second outer through opening and a second inner through opening, wherein the second outer through opening and the second inner through opening are substantially concentric defining a second center of analysis;
a drive unit housed within the inner volume of the platform and attached to the first and second modules,
wherein the drive unit controls the movement of the first module along the first outer through opening and the movement of the second module along the first inner through opening; and
wherein the platform has an inner housing that includes a conveyor configured to move the drive unit with respect to the first and second analysis areas on the outer support surface of the platform.
Claim 15. A radiological imaging device configured to analyze a limb comprising: 
a first module including a source configured to emit radiation; 
a second module including a detector configured to receive radiation from the source that has passed through the limb; 
a control station connected to the first and second modules for controlling movement of the first and second modules and acquiring images from the second module; and 
a platform having an outer support surface to support the first and second modules, wherein the control station comprises a casing and a connecting member that is connected to the casing to attach the platform, the platform suitable to rotate around an axis approximately parallel to the outer surface.  
13. A radiological imaging device configured to analyze a limb comprising:
a first module including a source configured to emit radiation;
a second module including a detector configured to receive radiation from the source;
a platform having an outer support surface for the first and second modules and an inner volume, the platform including a first analysis area delimited by a first outer through opening and a first inner through opening, wherein the first outer through opening and the first inner through opening are substantially concentric defining a first center of analysis, and the platform including a second analysis area delimited by a second outer through opening and a second inner through opening, wherein the second outer through opening and the second inner through opening are substantially concentric defining a second center of analysis;
a drive unit housed within the inner volume of the platform and attached to the first and second modules,
wherein the drive unit controls:
the movement of the first module along the first outer through opening;
the movement of the second module along the first inner through opening;
the movement of the first module along the second outer through opening; and
the movement of the second module along the second inner through opening.
Claim 15. A radiological imaging device configured to analyze a limb comprising: 
a first module including a source configured to emit radiation; 
a second module including a detector configured to receive radiation from the source that has passed through the limb; 

a control station connected to the first and second modules for controlling movement of the first and second modules and acquiring images from the second module; and 
a platform having an outer support surface to support the first and second modules, wherein the control station comprises a casing and a connecting member that is connected to the casing to attach the platform, the platform suitable to rotate around an axis approximately parallel to the outer surface.  


The patented claims anticipate the instant application claims since they are more specific versions of the broader instant application claim scope, however the patented claims fail to include a control station.  In view of the ability to perform operative control of the extremity imaging system using a connected processing system and display as is disclosed in Yorkston et al. at Figures 1-9 & Paragraph 32 and in view of the ability to obtain a movable, free-standing processing system that may be connected by a wired connection as is disclosed in Yorkston et al. at Figures 7-9 & Paragraph 44, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide a control system that perform operative control of the imaging system while being movable and free-standing in view of the patented claim scope to increase ease of operation of the imaging system.  Instant application claims 16-24 include similar limitations to dependent patented claims 2-12 and 14-24 and are obvious in view of similar rationale.
	
	Allowable Subject Matter
Claims 16 and 20 would be allowable if rewritten to overcome the double patenting rejections (by terminal disclaimer or amendment) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the closest prior art references are:
Sukovic et al. – which discloses a radiological imaging device (Sukovic et al.: Figs. 1-2; Abstract) configured to analyze a limb (44) comprising: a source (12);  a detector (14) a control station (computer 20 display 22) connected to the first (12) and second modules (14) for controlling movement (Fig. 2; ¶14 gantry 16 is controlled by computer 20); and a platform (base 28 upper surface 35 pedestal 36; ¶15).  However, Sukovic et al. fails to disclose wherein the connecting member comprises retractable forks suitable to fit under the platform. 

    PNG
    media_image3.png
    544
    971
    media_image3.png
    Greyscale


Yorkston et al. – which discloses a device for extremity imaging for animals (Yorkston et al.: Fig. 1) with detector (22) and source (24) modules configured to move around an extremity (Abstract) with a drive unit (68) and further discloses a weight sensor (¶65) to indicate movement of the animal (302).  However, Yorkston et al. fails to disclose a control station having a casing and a connecting member comprises retractable forks suitable to fit under the platform for attachment.

    PNG
    media_image4.png
    429
    665
    media_image4.png
    Greyscale

Mackie et al. (US Pub. 2015/0313557) – which discloses a CT machine for analyzing limbs with a gantry (Mackie et al.: Figs. 1-2; ¶¶45-48) having forked support arms (articulated arms 24).  However, Mackie et al. fails to disclose a control station having a casing and a connecting member including retractable forks to fit under the platform for attachment.

    PNG
    media_image5.png
    316
    815
    media_image5.png
    Greyscale

Litzenberger et al. (US Pub. 2014/0098930) – which discloses radiological imaging device (Litzenberger et al.: Fig. 8) configured to analyze a limb (20) including a source (22), a detector (24), a control station (120,124; ¶112) having wheels for mobility (122) and a forked support arm (130).  However, Litzenberger et al. fails to disclose a control station having a casing and a connecting member including retractable forks to fit under the platform for attachment

    PNG
    media_image6.png
    464
    1021
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiological imaging device (1) configured to analyze a limb (10) including: a first source module (21), a second detector module (31), a control station (5) for controlling the first and second modules (21,31); and a platform (7) having an outer support surface (7a), wherein the control station includes a casing (52) and a connection member (55) that is connected to the casing (52) to attach the platform (7) with retractable forks suitable to fit under the platform (7), in combination with the other claimed elements.  

    PNG
    media_image7.png
    433
    1326
    media_image7.png
    Greyscale


Regarding claim 20, the closest prior art references are:
Yorkston et al. – which discloses a device for extremity imaging for animals (Yorkston et al.: Fig. 1) with detector (22) and source (24) modules configured to move around an extremity (Abstract) with a drive unit (68) and further discloses a weight sensor (¶65) to indicate movement of the animal (302).  However, Yorkston et al. fails to disclose said at least one attachment defines engagement and disengagement positions of the drive unit and it fails to disclose wherein the platform comprises at least one pressure sensor configured to control transition to said disengagement position preventing said drive unit from dragging said modules when said pressure sensor detects changes in weight at least one analysis area.

    PNG
    media_image4.png
    429
    665
    media_image4.png
    Greyscale

Mazzini (WO 2012/073109 A1) – which discloses a device (Mazzini: Fig. 1) for detecting moving limbs (A) of humans and horses (S) with a detector (2).  However, Mazzini fails to disclose at least one attachment configured to constrain radiation source and detector modules, it fails to disclose said at least one attachment defines engagement and disengagement positions of the drive unit, and it fails to disclose wherein the platform comprises at least one pressure sensor configured to control transition to said disengagement position preventing said drive unit from dragging said modules when said pressure sensor detects changes in weight at least one analysis area.

    PNG
    media_image8.png
    353
    467
    media_image8.png
    Greyscale


Gaines, Jr. (US Pub. 2009/0185663) – which discloses an equine CT table to support an animal on its side (Gaines, Jr.: Figs. 1-2; Abstract).  However, Gaines, Jr. fails to disclose a platform having an inner volume for the inner housing of said drive unit, it fails to disclose said at least one attachment defines engagement and disengagement positions of the drive unit, and it fails to disclose wherein the platform comprises at least one pressure sensor configured to control transition to said disengagement position preventing said drive unit from dragging said modules when said pressure sensor detects changes in weight at least one analysis area.

    PNG
    media_image9.png
    585
    721
    media_image9.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiological imaging device (1) configured to analyze a limb (10) including: a first source module (21), a second detector module (31), a control station (5) for controlling the first and second modules (21,31); and a platform (7) having an outer support surface (7a), wherein the control station includes a casing (52) and a connection member (55) that is connected to the casing (52) to attach the platform (7), wherein the platform further comprises an inner volume for the inner housing for said drive unit; an attachment configured to control the movement of said modules on said outer support surface with the drive unit housed in said inner volume, wherein said at least one attachment defines engagement and disengagement positions of the drive unit, and wherein the platform comprises at least one pressure sensor configured to control transition to said disengagement position preventing said drive unit from dragging said modules when said pressure sensor detects changes in weight at least one analysis area, in combination with the other claimed elements.

    PNG
    media_image10.png
    563
    800
    media_image10.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884